David Newbern, Justice, concurring. I concur in the denial of the motion for rehearing in this medical malpractice action in which the appellee contended we should have ignored the appellant’s points for reversal because the trial court erred in not granting the appellee’s motion for a directed verdict at the end of the plaintiff’s case. In our opinion we said we would not consider the appellee’s argument because rather than rest on his directed verdict motion the appellee proceeded to present evidence. In his motion for rehearing the appellee takes issue with our citation of Granite Mountain Rest Home v. Schwarz, 236 Ark. 46, 364 S.W.2d 306 (1963). The appellee argues that case “holds that one cannot take advantage of the judge’s original erroneous refusal to direct a verdict at the time of the first motion if he does not renew the motion at the close of all the evidence.” It is true that in Granite Mountain Rest Home v. Schwarz, supra, we sent conflicting signals: We are unable, under our established procedure, to consider the first point for reversal, viz, that the court erred in not directing a verdict for appellant. A motion for directed verdict was made by appellant at the conclusion of plaintiff's (appellee’s) testimony, and was denied by the court. Whether this action by the trial court was correct is of no moment, for upon the motion being overruled, appellant proceeded to offer its evidence. We have held that when one proceeds, after the denial of such a motion, to introduce proof, he waives the error of the court in failing to grant same. Grooms v. Neff Harness Co., 79 Ark. 401, 96 S.W. 135; Ft. Smith Cotton Oil Co. v. Swift and Co., 197 Ark. 594, 124 S.W.2d 1. This is the only motion that appellant can have reference to, for it did not renew the motion at the conclusion of all the evidence. As stated in Wigmore on Evidence, Volume 9, Third Edition, one “cannot take advantage of the judge’s original erroneous refusal to direct a verdict for insufficiency at the time of the first motion if he does not renew the motion at the close at all the evidence.” The reasoning employed, is, of course, apparent, for if one has waived his original motion, and does not renew, same, there is nothing to be passed upon by the court at the conclusion of the evidence. No error could have, been committed by the court at this point — for nothing was presented. [236 Ark. at 47-48; 364 S.W.2d at 307.] That paragraph seems to suggest that if the motion for a directed verdict is made by the defendant at the close of the plaintiff’s case in chief and is renewed at the end of all the evidence the appellate court may consider whether the motion should have been granted at the close of the plaintiff’s case in chief. The appellee has cited us to other cases which also could possibly be read that way. See, e.g., Oliver v. Jones, 239 Ark. 572, 393 S.W.2d 248 (1965), where in footnote 1 we said: A motion for directed verdict was made at the close of the plaintiff’s case and denied by the Court. The defendant then introduced evidence, and such waived the motion made at the close of plaintiff’s case. Grooms v. Neff Harness Co., 79 Ark. 401, 96 S.W.135; Ft. Smith Cotton Oil Co. v. Swift, 197 Ark. 594, 124 S.W.2d 1; and Granite Mountain v. Schwarz, 236 Ark. 46, 364 S.W.2d 306. At the close of entire case appellant again moved for directed verdict, and that brings the ruling before us. [239 Ark. at 574; 393 S.W.2d at 250.] My reason for declining to vote for a rehearing in this case is twofold. First, I am not convinced our ruling would have been different had we been willing to consider the propriety of denial of the motion at the close of the plaintiff’s case in chief. Secondly, our holding that we will not review the propriety of denial of the motion at the close of the plaintiff’s case in chief, even if the defendant has renewed the motion at the end of all the evidence, makes sense. While the historical development of the motion for a directed verdict is reported to have been to permit its use at the end of the trial and in the form of a motion for judgment notwithstanding the verdict to avoid risks of error and to extend time for deliberation by the judge, see F. James, Civil Procedure, §7.22, pp. 331-336 (1965), we have to recognize that the motion at the close of all the evidence is different from the earlier one. The court cannot help but be more informed at the later juncture. Either party may have produced evidence which will be enough to push the plaintiff’s case over the directed verdict threshold and into the jury’s parlor. It would not then be right to take the case from the jury on the ground that at some previous point in the trial the plaintiff’s case was insufficient. Professor Green puts it like this: If the motion [by the defendant for a directed verdict at the close of the plaintiff’s case in chief] is overruled, and the defendant proceeds to introduce evidence, a new motion must be made at the conclusion of the entire evidence in order to lay a proper foundation for an appeal. The reason for this is that, in ruling on the motion, the court must consider all of the evidence, and the nature and quality of the evidence at the conclusion of the entire case may differ radically from the evidence as it existed at the close of the plaintiff’s case. [M. Greene, Basic Civil Procedure, p. 200 (2d Ed. 1979) footnotes omitted.] Thus, in our modern practice, the defendant’s second directed verdict motion is not a mere continuation, renewal or preservation of the first directed verdict motion. By presenting evidence and thus permitting cross examination and rebuttal the defendant allows the case to progress and should not then be heard to say the case of his adversary was insufficient at its close. The appellee argues here that his evidence contributed nothing to the plaintiffs case. However, the appellee did not contend the denial of the motion at the conclusion of all the evidence was improper. I concur in the denial of rehearing.